Exhibit 10.4.4

 

Loan No. ML0936T2A

 

FIRST AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT

 

THIS FIRST AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT  (this “Amendment”) is
entered into as of September 12, 2005, between MONARCH UTILITIES I L.P.
(formerly known as Tecon Water Company, L.P.), a Texas limited partnership (the
“Company”), and CoBANK, ACB,  a federally chartered instrumentality of the
United States (“CoBank”).

 

BACKGROUND

 

The Company and CoBank are parties to a Promissory Note and Supplement dated as
of May 1, 2002 and numbered ML0936T2 (the “Supplement”). Since the date of the
Supplement, the Company has changed its name from Tecon Water Company, L.P. to
Monarch Utilities I L.P. The parties now desire to amend the Supplement to
reflect the change in the Company’s name.

 

NOW, THEREFORE, for good and valuable other consideration, the receipt and
sufficiency of which are hereby established, the parties agree as follows:

 

SECTION 1.         Amendment.  The name of the Company is hereby amended from
“Tecon Water Company, L.P.” to “Monarch Utilities I L.P.”. Wherever in the
Supplement the name “Tecon Water Company, L.P.” appears, it shall be deemed to
mean “Monarch Utilities I L.P.”

 

SECTION 2.         Confirmation. This Amendment reflects the entire
understanding between the parties with respect to the subject matter hereof.
Except as modified hereby, the Supplement shall remain in full force and effect
as written.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date shown above by their duly authorized officers:

 

 

 

CoBANK, ACB,

 

 

a federally chartered instrumentality

 

 

of the United States

 

 

By:

/s/ Illegible

 

 

Name:

Illegible

 

 

Title:

Vice President

 

 

 

 

 

MONARCH UTILITIES I L.P.,

 

 

a Texas limited partnership

 

 

 

 

 

 

By:

Texas Water Services Group, LLC,

 

 

 

a Texas limited liability company

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ Michael O. Quinn

 

 

 

Name:

Michael O. Quinn

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------